DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 10-14 are still pending in this Application. 
Response to Amendments/Arguments
The Applicant arguments with respect to the IDS dated 07/27/2018 are persuasive. The IDS has been reconsidered. 
The amendments to the drawings are not acceptable.  The drawings do not comply with 37 CFR 1.84 (g). Moreover, the Examiner objected to the drawings because the lines were not uniformly thick enough (bold or black thickness) or with a sufficient weight to permit adequate reproduction. The Applicant to overcome the objection enlarged the drawings without changing the weight or thickness of the lines and text.  This makes the drawings not complying with 37 CFR 1.84 (g). 
Applicant’s argument/remarks, on page 10, with respect to rejections to the claims under 35 USC § 101 have been fully considered but they are not persuasive. However, the rejections to the claims under 35 USC § 101 have been withdrawn due to the examiner’s amendments presented below.  
No arguments or response were presented for the interpretation of the claims limitations under 35 US 112(f). However, the amendments change the scope of the claims and its interpretations, which recites sufficient structure to perform the claimed 
Applicant’s argument/remarks, on pages 11-12, with respect to rejections to the claims under 35 USC § 102(a)(1)/(2) have been fully considered and are persuasive. Therefore, rejections to the claims have been withdrawn due to the amendments.

Drawings
The drawings are objected to because the text in the drawings is not legible and because the weight of all lines and letters is not heavy enough to permit adequate reproduction. 37 CFR 1.84(1) requires “(I) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
 	For example Figs. 1, 2, 7, 13, 17-18 and 23 are deficient and do not conform to the requirements above that permit an adequate reproduction.
	Furthermore, the drawings do not comply with 37 CFR 1.84 (g) which requires “(g) Margins.  The sheets must not contain frames around the sight (i.e., the usable surface), but should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners. Each sheet must include a top margin of at least 2.5 cm. (1 inch), a left side margin of at least 2.5 cm. (1 inch), a right side margin of at least 1.5 cm. (5/8 inch), and a bottom margin of at least 1.0 cm. (3/8 inch), thereby leaving a sight no greater than 17.0 cm. by 26.2 cm. on 21.0 cm. by 29.7 cm. (DIN size A4) drawing sheets, and a sight no greater than 17.6 cm. by 24.4 cm. (6 15/16 by 9 5/8 inches) on 21.6 cm. by 27.9 cm. (8 1/2 by 11 inch) drawing sheets. The margins of the replacement drawings Figs. 1, 2, 7, 13, 17-18 and 23 are smaller than the required margins. 
 	Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate.

Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Mathew David Reg. no. 77,058 on phone message received on 12/9/2021.
The application has been amended as follows (only the underlined and strikethrough has been and should be amended. Claims 1 and 5 are complete. Claims 2-4, 6-7 and 10-14 only lines 1-2 have been amended): 


	1. (Currently Amended) A system stabilization apparatus that stabilizes an electric power system, including a power plant performing power generation by use of renewable energy, comprising: 
	a central processing unit (CPU); 
	a power generation amount prediction apparatus for predicting a power generation amount at a power plant that performs power generation by use of renewable energy, comprising: 
 		a first database memory in communication with the CPU, the first database memory storing a plurality of instructions executable by the CPU to cause the implementation of: 
			a model generation unit that generates a model of the power generation amount of the power plant in regard to each model generation time based on a weather track record and an output power track record in regard to the power plant; 
			a similar track record data extraction unit that obtains a weather track record similar to weather prediction data and a corresponding output power track record as similar track record data; 
			a model accuracy unit that determines accuracy of each of a plurality of models of the model generation unit in a weather condition similar to the weather prediction data by using the similar track record data, wherein 
 				each of the models in the plurality of models differ by one or more of a recorded model generation time and/or a power generation site; 
		 	a model selection unit that selects a model from the plurality of models to be used for the prediction by using the accuracy of each of the models; and 
			a model output power prediction unit that predicts the power generation amount of the power plant by using the selected model; and 
		a second database memory in communication with the CPU, the second database memory storing a second plurality of instructions executable by the CPU to cause the implementation of: 
			a system condition prediction unit that predicts a system condition of the electric power system including the power plant performing the power generation by use of renewable energy in terms of a time series by using the predicted power generation amount; 
			a control target determination unit that determines a control target generator for [[predicted system condition is predicted; and 
 		a control command unit that transmits a control command to the determined control target generator to control an output of the determined control target generator to stabilize the system condition of the electric power system including the power plant 
   
	2. (Currently Amended) The system stabilization apparatus that stabilizes an electric power system according to claim 1,

	3. (Currently Amended) The system stabilization apparatus that stabilizes an electric power system according to claim 1,
 	4. (Currently Amended) The system stabilization apparatus that stabilizes an electric power system according to claim 1,

 	5. (Currently amended) A system stabilization method for stabilizing an electric power system, including a power plant performing power generation by use of renewable energy, comprising: 
	a power generation amount prediction method for predicting a power generation amount at a power plant that performs power generation by use of renewable energy comprising:
	    	generating a model of the power generation amount of the power plant in regard to each model generation time based on a weather track record and an output power track record in regard to the power plant; and 
		selecting a model to be used for the prediction from a plurality of models by determining accuracy of each of the models of the plurality of models in weather condition similar to weather prediction data extracted from the weather track record and the output power track record, wherein 
 			each of the models in the plurality of models differ by one or more of a recorded model generation time and/or a power generation site; 
		predicting a system condition of the electric power system including the power plant performing the power generation by use of renewable energy in terms of a time series by using a predicted power generation amount, wherein the predicted power generation amount is predicted by using the selected model; 
	 	determining a control target generator for [[upon predicting a deterioration in the predicted system condition is predicted; and 
	 	transmitting a control command to the determined control target generator to control an output of the determined control target generator to stabilize the system condition of the electric power system including the power plant 

 	6. (Currently Amended) The system stabilization method for stabilizing an electric power system according to claim 5,
 	
 	7. (Currently Amended) The system stabilization method for stabilizing an electric power system according to claim 5,
system stabilization apparatus that stabilizes an electric power system according to claim 1,
 	11. (Currently Amended) The system stabilization apparatus that stabilizes an electric power system according to claim 10,
 	12. (Currently Amended) The system stabilization apparatus that stabilizes an electric power system according to claim 10,
 	13. (Currently Amended) The system stabilization apparatus that stabilizes an electric power system according to claim 10,
 	14. (Currently Amended) The system stabilization apparatus that stabilizes an electric power system according to claim 10,

Allowable Subject Matter/Reasons for Allowance
Claims 1-7, 10-14 are considered as allowable subject matter.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a system stabilization apparatus that stabilizes an electric power system comprising:
 	“a model generation unit that generates a model of the power generation amount of the power plant in regard to each model generation time based on a weather track record and an output power track record in regard to the power plant; 
			a similar track record data extraction unit that obtains a weather track record similar to weather prediction data and a corresponding output power track record as similar track record data; 
			a model accuracy unit that determines accuracy of each of a plurality of models of the model generation unit in a weather condition similar to the weather prediction data by using the similar track record data, wherein each of the models in the plurality of models differ by one or more of a recorded model generation time and/or a power generation site; 
		 	a model selection unit that selects a model from the plurality of models to be used for the prediction by using the accuracy of each of the models; and 
			a model output power prediction unit that predicts the power generation amount of the power plant by using the selected model; and 
		a second database memory in communication with the CPU, the second database memory storing a second plurality of instructions executable by the CPU to cause the implementation of: 
			a system condition prediction unit that predicts a system condition of the electric power system including the power plant performing the power generation 
The reasons for allowance of Claim 5 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a system stabilization apparatus that stabilizes an electric power system comprising:
 	“generating a model of the power generation amount of the power plant in regard to each model generation time based on a weather track record and an output power track record in regard to the power plant; and 
		selecting a model to be used for the prediction from a plurality of models by determining accuracy of each of the models of the plurality of models in weather condition similar to weather prediction data extracted from the weather track record and the output power track record, wherein 
 			each of the models in the plurality of models differ by one or more of a recorded model generation time and/or a power generation site; 
		predicting a system condition of the electric power system including the power plant performing the power generation by use of renewable energy in terms of a time series by using a predicted power generation amount, wherein the predicted power generation amount is predicted by using the selected model…”.  
 
As dependent claims 2-4, 6-7, and 10-14 depend from an allowable base claim, they are at least allowable for the same reasons as noted previously.  
	The prior art of record Koichi et al (JP 5661594), Gen et al (JP 2015138912), Maeda et al (JP 5797599) and Chen (TW 201539973)  neither anticipates nor render obvious the above recited combinations for at least the reasons/arguments specified and as shown in the Applicants’ arguments filed on 09/01/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Art cited by the Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill the in the applicant's art and those arts considered reasonably pertinent to Applicant's disclosure. See MPEP 707.05(c).
	As stated in the arguments the primary reference Koichi et al (JP 5661594) teaches the generation of a model with higher accuracy, however, Chi does not teach the comparison models for the same plant generated for different periods of time, and determining the accuracy of a plurality of models for the same plant that differ in time by using similar track record.   
	Previously cited reference NPL reference Shi et al (Forecasting Power Output of Photovoltaic Systems Based on Weather Classification and Support Vector Machines) teaches a method for forecasting power output of PV systems based on weather, and generating models for the prediction of power output, four models are generated for  on a weather track record and an output power track record in regard to the power plant; “wherein each of the models in the plurality of models differ by one or more of a recorded model generation time and/or a power generation site”; “…obtains a weather track record similar to weather prediction data and a corresponding output power track record as similar track record data…” and “a model accuracy unit that determines accuracy of each of a plurality of models of the model generation unit in a weather condition similar to the weather prediction data by using the similar track record data”. 
 	Previously cited NPL reference Sharma et al (Predicting Solar Generation from Weather Forecasts Using Machine Learning) teaches a method for generating models for predicting power generation of a PV plant using a machine learning method, calculating an accuracy of the model based on the tracked data. However, Sharma does not teach or suggest among other things “model generation unit that generates a model of the power generation amount of the power plant in regard to each model generation time based on a weather track record and an output power track record in regard to the power plant; “wherein each of the models in the plurality of models differ by one or more of a recorded model generation time and/or a power generation site”; “…obtains a weather track record similar to weather prediction data and a corresponding output power track record as similar track record data…” and “a model accuracy unit that determines accuracy of each of a plurality of models of the model 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117